DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both the transceiver and the window adjuster (see FIG. 1, Base Station 102).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 132 (paragraph [0023], as well as later), 1012 (paragraph [0056]), and 1024 (paragraph [0057]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0015], line 2: “lights sources” appears instead of “light sources” 
Paragraph [0015], line 10: “station” appears instead of “stations” (“scan” in the next line takes a plural subject) 
Paragraph [0016], line 4: “where user” appears instead of “where the user” 
Paragraph [0016], lines 16-17: “of LiDAR” appears instead of “of the LiDAR” 
Paragraph [0023], line 14: “additionally” appears instead of “addition,” 
Paragraph [0034], line 4: “202 the” appears instead of, perhaps, “202 of the” 
Paragraph [0037], lines 1-2: “times … is” appears instead of either “times … are” or “time … is” 
Paragraph [0037], line 14: “would can” appears 
Paragraph [0040], line 14: “the example the example” appears instead of “the example” 
Paragraph [0040], line 27: “at least one of the example, the base station” appears; instead of “at least one of the examples, the base station”, “at least one of the examples, the example base station”, or even “at least one of the example base station” 
Paragraph [0044], line 3: “to emits” appears 
Paragraph [0047], line 2: “adjust” appears instead of “adjusted” 
Paragraph [0048], line 6: “form” appears instead of “from” 
Paragraph [0048], line 6: “course” appears instead of “source” 
Paragraph [0050], line 5: “wave length” appears instead of “wavelength” 
Paragraph [0053], line 2: “processor2” appears instead of “processors” 
Paragraph [00578], line 8: “includes” appears instead of “include” 
Paragraph [0061], line 3: “can optimized” appears 
Paragraph [0062], line 1: “is system” appears instead of “is a system” 
Paragraph [0086], line 9: “case” appears instead of “cause”. 
Appropriate correction is required. 
The use of the term Blu-ray, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 17-28, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-12, 17-28, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims recite a light signal that is broadcast, then go on to recite a scan parameter for the light signal.  It would appear that these must be multiple light signals, and that the broadcast signal is not the same as the scan light signal, but this distinction is lost, at least in the claims, if not also in the specification.  A “scan parameter” that would be associated with the light signal (i.e., now referring to the broadcast light signal) would appear to lack written description support in the specification, as well as enablement, and it is not clear that the inventors have possession of this aspect of the claimed invention. 
Claim 7 recites that a first laser pulse is to scan a physical are horizontally and a second laser pulse is to scan the physical are vertically.  Laser pulses typically are of 1 to a few nanoseconds in duration; the scan in a lighthouse application may be at 60 Hz, so the laser pulse would cover about 0.001 mrad – nowhere near enough angular coverage to justify use of the term “scan” associated with a laser pulse.  One of ordinary skill in the art would not be able to understand how the inventors intend the claimed invention to be practiced. 
The recitation of a scan parameter in the claims is further problematic since the claims appear not to recite actual performance or execution of a scan.  The only apparent reference to actual emission of light into the physical area is with respect to the “broadcast” aspect of the claimed subject matter. 
For these reasons, at least, the claims fail to satisfy both the written description requirement and the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9, 17, 25, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the positioner calculator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the adjusted scan parameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the adjusted scan parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the adjusted scan parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the scan cycle" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the adjusted scan parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the scan cycle" in line 14.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 1-12, 17-28, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the independent claims recite a scan parameter, setting a scan parameter, means for setting a scan parameter, and so on, but there is no actual recitation of the scan itself to be done or having been done. 
Moreover, the claims recite broadcasting a light signal and also setting a scan parameter for the light signal, but a review of the specification indicates that the broadcast is carried out by an ensemble of LEDs (“flash”), while the scan parameter is associated with a first or a second laser (implementing the lighthouse aspect).  Failure to clarify this distinction in the claims render them indefinite, and in fact, the claims appear to fail to claim Applicant’s invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645